Exhibit 10.1


 
CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is made and entered into by and
between CompuCredit Holdings Corporation, a Georgia corporation (“Company”), and
Krishnakumar Srinivasan (“Employee”).


WITNESSETH:


WHEREAS, Company and Employee are parties to that December 23, 2008, employment
agreement (“Employment Agreement”);


WHEREAS, the Employment Agreement sets forth the complete agreement between
Company and Employee, and there are no other written agreements in effect that
govern the subject matter of the Employment Agreement;


WHEREAS, as a result of the evolution of the Company’s business, Company and
Employee desire for Employee to serve as a consultant to Company rather than as
a full-time employee; and


WHEREAS, Employee and Company have agreed to those rights and obligations as
provided herein;


NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged as being received, valid and sufficient, the
parties to this Agreement agree as follows:


 
1.  
Consulting Services.

 
Commencing as of April 5, 2010 (the “Effective Date”), Employee shall provide
advice and consulting services to Company at such times and on such matters
relating to areas within Employee’s expertise as Company may reasonably
request.  Notwithstanding the foregoing, Company shall not request consulting
services that conflict with Employee’s obligations to any future employer or
that unreasonably infringe upon Employee’s personal life or other activities,
and in no event will the level of services Employee provides on and after the
Effective Date exceed more than 20 percent of Employee’s average level of
services for Company over the 36 months immediately preceding the Effective
Date.  Company shall reimburse Employee for any expenses reasonably incurred by
Employee in connection with the provision of consulting services in accordance
with Company’s customary practices within 30 days after Employee reports such
expenses to Company, but in no event will such reimbursement be made, if at all,
later than the last day of the calendar year immediately following the calendar
year in which Employees incurs such reimbursable expense.
 
2.  
Employee’s and Company’s Agreement.

 
 
 
1

--------------------------------------------------------------------------------

 
 
(a)  
The parties acknowledge that Employee’s last day of service as an employee shall
be deemed to have been the Effective Date, and thereafter Employee shall no
longer be employed by Company.  Employee acknowledges that his authority to act
for or on behalf of Company or any of its parents, subsidiaries, or affiliates
is terminated as of the Effective Date.  Company’s obligations to make any
payments to Employee pursuant to the Employment Agreement shall end and
terminate upon the Effective Date except as provided below.

 
 
(b)  
Employee agrees that, to the extent he has not already done so, he will return
to Company all property, equipment, funds, lists, books, records, notes,
memorandum and other materials of Company in Employee’s possession on the
Effective Date.

 
 
 
(c)  
In consideration of Employee’s covenants herein and in return for the restricted
stock and options that Employee will forfeit upon the termination of Employee’s
employment with Company, and subject to Section 12(e) of this Agreement, Company
does hereby agree to pay to Employee, upon the first semi-monthly payroll date
following the Effective Date, the gross amount of $2,200,000, designated as
wages, reduced by those amounts that Company as an employer is required by law
to withhold; provided that Employee is not in breach of this Agreement at such
time.  In addition, Company agrees to pay to Employee, in lieu of any severance
Employee might have been entitled to receive under the Employment Agreement, the
sum of $1,071,000 to be paid in (a) one installment of $21,000 on April 15,
2010, and (b) 21 monthly installments of $50,000 commencing on May, 15, 2010,
and thereafter on the 15th of each calendar month, subject to Section 13(b) of
this Agreement for any payments within the 409A Deferral Period (as defined
therein).  Employee shall continue, until December 31, 2011, to be eligible to
participate in Company’s health insurance plans on the same terms under which he
participated as of the Effective Date, with Employee to pay the same amount of
any premiums for such coverage as active employees pay for similar health
insurance under Company’s plan, provided, however, (i) that such right shall
terminate in the event that Employee becomes eligible to participate in any
health insurance benefits of another employer, regardless of cost or quality of
coverage, (ii) such terms (and coverage) may be modified to the extent that they
are modified generally for Company’s senior management, (iii) Employee must
elect COBRA coverage, and coverage provided by Company under this Agreement
shall count first toward any coverage to which Employee is entitled under COBRA,
(iii) Company shall provide any such coverage to be provided after the
termination of COBRA on a monthly basis, and (iv) Company shall be entitled to
terminate such coverage in the event Company is not able in good faith to obtain
such coverage under its insurance and/or stop loss policies.  EMPLOYEE
ACKNOWLEDGES THAT HE WOULD NOT BE ENTITLED TO RECEIVE ALL OF THE CONSIDERATION
SET FORTH HEREIN WITHOUT HIS EXECUTION OF THIS AGREEMENT AND HIS COVENANTS AND
OBLIGATIONS SET FORTH IN THIS AGREEMENT.

 
3.  
General Release and Covenant Not to Sue.

 
In exchange for the promises and consideration provided under this Agreement,
the sufficiency of which is acknowledged, Employee hereby knowingly and
voluntarily releases, discharges, and covenants not to sue Company, and its
predecessors, successors, parents, subsidiaries, affiliates, and divisions, and
their respective current and former employees, officers, directors,
shareholders, partners, trustees, representatives, attorneys, and agents
(collectively referred to herein as “Releasees”) from and for all claims,
liabilities, demands, and causes of action, known or unknown, fixed or
contingent, of any nature whatsoever, which Employee, his heirs, administrators,
executors, personal representatives, beneficiaries, or assigns ever had, now
has, or may have or claim to have against the Releasees arising from or related
to events which occurred from the beginning of time to the execution of this
Agreement.  This release, discharge and covenant not to sue includes but is not
limited to claims of:
 
(a)  
violations of Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Fair Labor Standards Act, the Civil Rights Act of 1991,
the Americans With Disabilities Act, the Equal Pay Act, the Civil Rights Act of
1866, 42 U.S.C. § 1981, the Family and Medical Leave Act, the Labor Management
Relations Act, the National Labor Relations Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, Executive Order 11246, Executive Order 11141, the
Rehabilitation Act of 1973, the Sarbanes-Oxley Act of 2002, or the Employee
Retirement Income Security Act;

 
(b)  
violations of any other federal or state statute or regulation or local
ordinance;

 
(c)  
claims for lost or unpaid wages, compensation, or other benefits claims under
state law, defamation, intentional infliction of emotional distress, negligent
infliction of emotional distress, bad faith action, slander, assault, battery,
wrongful or constructive discharge, negligent hiring, retention and/or
supervision, fraud, misrepresentation, conversion, tortious interference with
property, negligent investigation, breach of contract, or breach of fiduciary
duty;

 
(d)  
any claims to benefits under any and all bonus, severance, workforce reduction,
early retirement, outplacement, or any other similar plan sponsored by Company
which Employee ever had or now has or may in the future have; or

 
(e)  
any other claims under state law arising in tort or contract.



By referencing the laws above, the Releasees do not admit applicability,
coverage or liability under any of these laws.  Employee understands that this
Agreement does not release any claim that may arise from events which occur
after the date of his execution of this Agreement.  This Agreement also does not
prohibit Employee from filing a charge with a governmental agency, but by
signing this Agreement, Employee agrees to release any right to receive any
monetary relief or other remedy for him personally arising out of any proceeding
before any government agency or court.  Employee warrants that, as of his
execution of this Agreement, he has not filed any claims, requests or petitions
against Company for damages, costs or expenses or administrative or judicial
enforcement with any governmental authority and that this Agreement resolves any
and all claims for personal relief or remedies, of whatever nature, arising
through the execution of this Agreement.


Employee acknowledges that, prior to the date of this Agreement, he provided all
of his concerns related to Company’s activities, including concerns regarding
employment, safety and regulatory compliance, to Company, and that as of the
time he executed this Agreement, he did not have any such concerns which have
not been submitted to Company in writing prior to the date he executed this
Agreement.


Employee does not release claims to any vested benefits that he is already
entitled to receive under Company’s employee benefit plans or any right he has
to benefits under the Consolidated Omnibus Budget Reconciliation Act.  However,
nothing in this Agreement is intended to or shall be construed to require
Company to institute or continue in effect any particular plan or benefit
sponsored by Company and Company hereby reserves the right to amend or terminate
any of its benefit plans at any time in accordance with the procedures set forth
in such plans.
 
 
2

--------------------------------------------------------------------------------

 
 
4.  
No Disparagement.

 
Employee hereby agrees and covenants that, except as may be required by law,
Employee shall not make any statement, written or verbal, in any forum or media,
or take any action, in disparagement of Company or any of the other Releasees
(as that term is defined in Section 3 of this Agreement). Employee understands
that the Company will seek to enforce its legal rights and will take any
appropriate legal action necessary should Employee make any such statement or
engage in any such action.  Furthermore, Employee represents and warrants that
through the date and time he executes this Agreement, he has complied with the
covenant set forth in this section.


Company shall make commercially reasonable efforts to prevent any corporate
disclosure, or the disclosure by any senior executive of Company, in
disparagement of Employee.  Company understands that Employee will seek to
enforce his legal rights and will take any appropriate legal action necessary
should Company or its senior executives make any such statement or engage in any
such action.
 
5.  
Employment Covenants; Surrender of Stock; Tax Obligation; Indemnity.

 
Employee hereby adopts and reaffirms his obligations under the Employment
Agreement, including without limitation his obligations under Sections 7, 8 and
12 of the Employment Agreement, and the Company agrees that only these
obligations from the Employment Agreement shall survive the passage of the
Effective Date of this consulting Agreement.


Employee does hereby surrender, release, give back and assert no further claim
in connection with any bonus, stock, stock options or equity-based awards of
Company.  Employee does hereby consent to Company taking those actions
reasonably required to document that Employee has no further claim to such
bonus, stock, stock options or equity-based awards.
 
6.  
Cooperation.

 
Employee agrees that from the date this Agreement and for a period of ninety
days thereafter, and as subsequently reasonably requested, Employee shall fully
cooperate with Company to transition his duties.  In addition, Employee agrees
and covenants that he shall, to the extent reasonably requested, cooperate with
Company in any pending or future litigation or claim to which Company is a party
or potential party. Employee further agrees and covenants that, in any such
litigation, he shall, without the necessity for subpoena, provide, in any
jurisdiction in which Company requests, truthful testimony relevant to said
litigation.  To the extent Employee’s compliance with this covenant imposes on
Employee any material time commitment, or any actual, out-of-pocket expenses,
Company shall reimburse Employee an amount Company deems reasonable, taking into
good faith account the input of Employee, within 30 days after expending such
time or incurring such expenses.
 
7.  
Intellectual Property Ownership and Participation

 
In consideration of Company’s covenants herein, Employee hereby unconditionally
and irrevocably transfers and assigns to Company all right, title and interest
in and to all Intellectual Property conceived, discovered, developed or created
while employed by Company. Intellectual Property means (i) copyrights, copyright
rights, moral rights and mask work rights; (ii) trademark and trade name rights
and similar rights; (iii) trade secret rights; (iv) patents and other patent
rights; (v) other rights with respect to inventions, discoveries, improvements,
know-how, formulas, algorithms, processes, technical information and other
technology; (vi) all other intellectual and industrial property rights of every
kind or nature and however designated, whether arising by operation of law,
contract, license or otherwise; and (vii) all national, foreign and state
registrations, applications for registration and all renewals and extensions
thereof. Employee agrees to timely perform such further acts as may be necessary
or desirable to transfer, perfect, and defend Company’s ownership of the
Intellectual Property that are reasonably requested by Company.  Employee grants
to Company a royalty-free, non-exclusive license to use and sub-license any
Intellectual Property developed by Employee for Company while Employee was a
consultant to Company.  The foregoing is not intended to suggest that Employee
has any ownership rights in such Intellectual Property.
 
8.  
Assignment of Claims.

 
Employee hereby represents and warrants that he has not assigned, transferred,
or hypothecated or purported to assign, transfer, or hypothecate any claim or
matter herein released, disclaimed, discharged, or terminated.
 
9.  
Legal Process.

 
 
Notwithstanding the foregoing, nothing in this Agreement is intended to prohibit
Employee from performing any duty or obligation that shall arise as a matter of
law.  Specifically, Employee shall continue to be under a duty or obligation to
truthfully respond to any legal and valid subpoena or other legal process.
 
 
10.  
Non-Admission of Liability.

 
Company and Employee understand and agree that this Agreement does not
constitute an admission of liability, wrongdoing, or unlawful conduct on their
respective parts.
 
11.  
Miscellaneous.

 
(a)  
Assignment.  This Agreement is assignable by Company in whole or in part to any
subsidiaries or affiliates of Company or to any successor to Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise, but no such
assignment shall relieve Company of its obligations to perform hereunder.  This
Agreement is not assignable by Employee, except that Employee can assign the
right to payments hereunder (but not the performance obligations) to a
corporation or limited liability company 51% or more owned by Employee.

 
(b)  
Modification.  No provision of this Agreement may be changed, altered, modified
or waived except in writing signed by Employee and officers of Company, which
writing shall specifically reference this Agreement and the provision which the
parties intend to waive or modify.

 
 
3

--------------------------------------------------------------------------------

 
 
(c)  
Severability.  Except as noted below, should any provision of this Agreement be
declared or determined by any court of competent jurisdiction to be
unenforceable or invalid for any reason, the validity of the remaining parts,
terms or provisions of this Agreement shall not be affected thereby and the
invalid or unenforceable part, term or provision shall be deemed not to be a
part of this Agreement.

 
(d)  
Reformation.  If any of the covenants or promises of this Agreement are
determined by any court of law or equity, with jurisdiction over this matter, to
be unreasonable or unenforceable, in whole or in part, as written, the parties
hereby consent to and affirmatively request that said court reform the covenant
or promise so as to be reasonable and enforceable and that said court enforce
the covenant or promise as reformed.

 
(e)  
Applicable Law.  This Agreement has been entered into in and shall be governed
by and construed under the laws of the State of Georgia without regard to
conflict of law provisions.

 
(f)  
Consent to Jurisdiction.  Employee consents, and waives any objection, to
personal jurisdiction and venue in the federal and state courts having
jurisdiction in Fulton County, Georgia in any dispute arising out of the terms
of this Agreement.

 
(g)  
Attorneys’ Fees and Costs.  Should either party be required to commence an
action in any court of competent jurisdiction to enforce this Agreement, such
party shall be entitled to recover its attorneys’ fees and costs, to the extent
that such party is the prevailing party.  The non-prevailing party agrees to
reimburse the prevailing party for such fees and costs within 30 days of the
final non-appealable settlement or resolution of such action.

 
(h)  
Interpretation.  Should a provision of this Agreement require judicial
interpretation, it is agreed that the judicial body interpreting or construing
the Agreement shall not apply the assumption that the terms hereof shall be more
strictly construed against one party by reason of the rule of construction that
an instrument is to be construed more strictly against the party which itself or
through its agents prepared the agreement, it being agreed that all parties
and/or their agents have participated in the preparation of this Agreement.

 
(i)  
Headings and Captions.  The headings and captions used in this Agreement are for
convenience of reference only, and shall in no way define, limit, expand or
otherwise affect the meaning or construction of any provision of this Agreement.

 
(j)  
Waiver.  The waiver by any party to this Agreement of a breach of any of the
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent or simultaneous breach of the same or different provisions.

 
(k)  
Entire Agreement.  This Agreement constitutes a single integrated contract
expressing the entire agreement of the parties hereto.  There are no other
agreements, written or oral, express or implied, between the parties hereto,
concerning the subject matter hereof.

 
 
12.  
Understanding.

 
 
Employee warrants and agrees that:
 
(a)  
He has carefully read and fully understands all of the provisions of this
Agreement;

 
(b)  
He knowingly and voluntarily agrees to all the terms set forth in this Agreement
and intends to be legally bound by the same;

 
(c)  
He is, through this Agreement, releasing Releasees (as that term is defined in
Paragraph 2 of this Agreement) from any and all claims he may have against
Company, except to the extent expressly provided otherwise herein;

 
(d)  
In entering into this Agreement, he relies wholly upon his own judgment and he
has not been influenced by any statement made by Company or by any person
representing or employed by Company; and

 
 
(e)  
Employee acknowledges and understands that he may take up until the close of
business on the day that is twenty-one (21) calendar days from the Effective
Date to consider whether to sign this Agreement. Employee further acknowledges
and understands that he may revoke his consent to this Agreement at any time
during the seven (7) calendar day period after he signs and delivers this
Agreement to the Company.  Employee acknowledges and understands that if he
revokes this Waiver, he must do so in writing delivered to the
Company.  Employee acknowledges and understands that this Agreement is not
effective until the expiration of this seven (7) calendar day revocation
period.  Employee acknowledges and understands that upon the expiration of such
seven (7) calendar day revocation period this entire Agreement will be binding
upon him and will be irrevocable.  Notwithstanding any other provision of this
Agreement, no payments will be made hereunder before the seven (7) calendar day
expiration period, and any payments to be made during such time shall be
accumulated and paid on the first semi-monthly payroll date following the
earlier of (i) seven (7) calendar day expiration period  and (ii) 30 days after
the Effective Date.

 
 
13.  
Nonqualified Deferred Compensation Omnibus Provision.  It is intended that any
payment or benefit which is provided pursuant to or in connection with this
Agreement which is considered to be deferred compensation subject to Section
409A of the Internal Revenue Code (“Section 409A”) shall be paid and provided in
a manner, and at such time, including without limitation, payment and provision
of benefits only in connection with the occurrence of a permissible payment
event contained in Section 409A (e.g., death, separation from service from
Company and its affiliates as defined for purposes of Section 409A), and in such
form, as complies with the applicable requirements of Section 409A to avoid the
unfavorable tax consequences provided therein for non-compliance.  In connection
with effecting such compliance with Section 409A, the following shall apply:

 
 
4

--------------------------------------------------------------------------------

 
 
 
(a)
Neither Employee nor Company shall take any action to accelerate or delay the
payment of any monies and/or provision of any benefits in any manner which would
not be in compliance with Section 409A (including any transition or grandfather
rules thereunder).

 
 
(b)
Given Employee is a specified employee for purposes of Section 409A(a)(2)(B)(i),
payments or provision of benefits in connection with Employee’s separation from
service event (as determined for purposes of Section 409A) shall not be made
until the earlier of (i) Employee’s death or (ii) October 6, 2010, which is the
first day immediately following six (6) months after Employee’s separation from
service (the “409A Deferral Period”).  In the event such payments are otherwise
due to be made in installments or periodically during the 409A Deferral Period,
the payments which would otherwise have been made in the 409A Deferral Period
shall be accumulated and paid (subject to the terms of the Agreement) in a lump
sum as soon as the 409A Deferral Period ends, and the balance of the payments
shall be made as otherwise scheduled.  In the event benefits are required to be
deferred, any such benefits may be provided during the 409A Deferral Period at
Employee’s expense, with Employee having a right to reimbursement from Company
once the 409A Deferral Period ends, and the balance of the benefits shall be
provided (subject to the terms of the Agreement) as otherwise scheduled.

 
 
(c)
For purposes of this Agreement, all rights to payments and benefits hereunder
shall be treated as rights to receive a series of separate payments and benefits
to the fullest extent allowed by Section 409A.

 
 
(d)
For purposes of this Agreement, Employee’s Effective Date will constitute a
“separation from service” within the meaning of Section 409A with respect to
Employee’s employment relationship with Company given it is reasonably
anticipated that consulting services that Employee will perform after that date
will not exceed 20 percent of Employee’s average level of services for Company
over the 36 months immediately preceding the Effective Date.

 
 
(e)
Notwithstanding any other provision hereof, in the event any compensation
payable hereunder fails to be exempt from or comply with Section 409A and
results in additional taxes, interest and/or penalties assessed against Employee
as result of a violation of Section 409A of the Code, then Company shall pay to
or on Employee’s behalf an amount equal to such taxes, interest and/or penalties
assessed against Employee.  The payment shall be made as soon as practicable
after calculation of such payment by Company in good faith, but in no event
later than the date the taxes, interest and/or penalties are required to be
remitted.  Employee agrees to take such actions Company reasonably requests
under the circumstances to mitigate or challenge any such additional taxes,
interest and/or penalties.  If Company reasonably requests that Employee take
action to mitigate or challenge any such taxes, interest and/or penalties and
the Employee complies with such request, Company shall, at its expense, provide
Employee with such information and such expert advice and assistance from
Company’s independent accountants, lawyers and other advisors as Employee
reasonably requests

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the dates
set forth below.


“EMPLOYEE”


  /s/ Krishnakumar
Srinivasan                                                                           DATE:
April 5, 2010
Krishnakumar Srinivasan






“COMPANY”


COMPUCREDIT HOLDINGS
CORPORATION                                                                         DATE:
April 5, 2010


By:  /s/ Richard R. House,
Jr.                                                                           
Name:  Richard R. House, Jr.
Title:  President



  5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------